 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CECIL JEROME HATCHETT,                           No. 2:18-cv-1773 KJM DB P
12                      Petitioner,
13           v.                                        ORDER
14    KEN CLARK,
15                      Respondent.
16

17          Petitioner is a state prisoner proceeding pro se and in forma pauperis with a petition for a

18   writ of habeas corpus under 28 U.S.C. § 2254. On January 30, 2019, respondent moved to

19   dismiss the petition. (ECF No. 21.) On June 6, 2019, this court issued findings and

20   recommendations in which it recommended respondent’s motion to dismiss be granted. (ECF

21   No. 35.) On June 17 and June 24, petitioner filed objections to the findings and

22   recommendations. (ECF Nos. 36, 37.)

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
 1            Within ten days of the filed date of this order, respondent shall file a response to

 2   petitioner’s objections.

 3            IT IS SO ORDERED.

 4   Dated: July 12, 2019

 5

 6

 7

 8

 9

10

11

12

13

14   DLB:9
     DLB1/prisoner-habeas/hatc1773.obj resp
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
